Citation Nr: 1625668	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation), in excess of 20 percent, for the service-connected lumbar sprain with degenerative changes (lumbar spine disability).

2.  Entitlement to a higher rating, in excess of 20 percent, for the service-connected left lower extremity radiculopathy. 

3.  Entitlement to a higher rating, in excess of 10 percent, for the service-connected right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The record shows that the Veteran, who is the appellant in this case, served on active duty from June 1970 to October 1975.  The claims file was re-built in 2012, and does not contain a DD Form 214 or other service department record verifying the dates of service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Nashville, Tennessee, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The October 2008 rating decision denied a disability rating in excess of 10 percent for the service-connected lumbar spine disability.  In a subsequent September 2012 rating decision, the RO granted an increased 20 percent rating for the lumbar spine disability for the entire increased rating period from June 28, 2008.  Although a higher rating has been assigned for the lumbar spine disability for the entire rating period on appeal, as reflected in the September 2012 rating decision, the rating issue remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  
The Veteran testified at July 2013 Board videoconference hearing at the RO in Nashville, Tennessee, with the Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.

In November 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to provide notice pursuant to the Veterans Claims Assistance Act of 2000 with respect to the claim for a TDIU, obtain Social Security Administration (SSA) records, and provide a VA examination with opinion.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2013 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Lumbar Spine and Bilateral Lower Extremity 
Radiculopathy Disabilities

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is seeking a higher rating for the service-connected lumbar spine disability for which he is in receipt of a 20 percent disability rating for the entire appeal period, as well as higher ratings for the associated right and left lower extremity radiculopathy disabilities.  The Veteran contends that the lumbar spine and right and left lower extremity radiculopathy disabilities have worsened since the last VA examination in December 2014.  Specifically, the Veteran advanced that lumbar forward flexion, as well as prolonged standing and sitting, are more limited.  The Veteran reported that he must alternate between standing, sitting, lying down, and elevating his feet due to low back and bilateral lower extremity symptoms.  See January 2016 VA Form 646. 

Because the Veteran is asserting that the service-lumbar spine and right and left lower extremity disabilities have increased in severity since the December 2014 VA examination, an assertion that pertains specifically to rating criteria, the Board finds that a remand for an updated VA examination is warranted.  See Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (holding that the Board should have ordered a contemporaneous examination of a veteran because an examination was too remote in time to adequately support a decision on appeal for an increased rating).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015). 

The Veteran contends that a TDIU is warranted because he is unemployable due to the cumulative effects of the service-connected disabilities.  Specifically, the Veteran asserted that he is unable to perform sedentary work due to the combination of his disabilities and that jobs in the national economy are limited for the Veteran given his prior relevant work experience.  See, e.g., January 2016 VA Form 646.

There is evidence that tends to show that the Veteran's service-connected disabilities may have rendered him unemployable.  The December 2014 VA examiner opined that it is at least as likely as not that Veteran is unable to secure or maintain substantially gainful employment solely as a result of service-connected lumbar strain with degenerative changes with bilateral lower extremity radiculopathy.  Based upon the foregoing, the Board finds evidence to suggest that the Veteran may be unemployable due to the service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) for TDIU is not met.  Accordingly, the issue of entitlement to a TDIU should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  

The issue of entitlement to a TDIU is also inextricably intertwined with the other remanded rating issues, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to all other remanded issues is completed and all remanded issues have been readjudicated.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination to help ascertain the current extent of the service-connected lumbar spine disability, to include the current extent of the service-connected bilateral lower extremity radiculopathy disabilities.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  

2. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

3. Thereafter, the AOJ should readjudicate the issues of increased rating for the lumbar spine disability, bilateral lower extremity radiculopathy, and TDIU.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



